  Case 15-41920       Doc 28    Filed 07/21/21 Entered 07/21/21 08:44:57            Desc Main
                                  Document     Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

                                             §
In Re:                                       §
                                             §       Case No. 15-41920
   JLAB, LLC                                 §
                                             §
         Debtor                              §       (Chapter 7)

        NOTICE OF DEPOSIT OF DIVIDENDS TO THE COURT REGISTRY
     UPON THE EXPIRATION OF 90 DAYS PAST ORIGINAL CHECKS CUT DATE

        COMES NOW Michelle H. Chow, Trustee, and files this Notice of Deposit of Dividends
to the Court Registry Upon the Expiration of 90 Days Past Checks Cut Date.

     1. The Trustee’s Final Report and Notice of Trustee’s Final Report were filed on
November 12, 2020.

         2. Checks were processed and mailed to appropriate creditors on January 4, 2021

        Check #60011 to Yong Fang was mailed to mainland China. The Trustee and parties
receiving the original check engaged in lengthy communication, but no allowed amendment or
other pleading was filed by Yong Fang or its successor company that would authorize the
Trustee to make payment payable to an entirely different named entity. These funds are now
placed in the registry of the Court.

        Check #60012 to Shenzhen Zonoki Digital Technology was not cashed within 90 days of
original checks cut date. The trustee issued a second check #60014 on 06/03/2021 and mailed
to mainland China via DHL with tracking service. DHL informed the trustee that there was no
company at this address, as opposed to a company refusing service. The trustee attempted to
locate this creditor via google search, LinkedIn, facebook, instagram, asking two law firms to
investigate, asking her the estate attorneys to investigate, sending emails to possible successor
companies, searching by the wiring instruction name (which is different than the Creditor’s
name) that is on the proof of claim invoices, telephone calls (during Shenzhen, China local time
daytime business hours) and fax to possible numbers for this creditor. The Trustee has stopped
payment on these checks.

        3. A redistribution was required due to Claim #8 taxing claiming they were already fully
paid. These checks # 60010 ($26,846.22) and #60013 ($8,320.71) are redistributed and
allocated in the Amended TFR filed on July 20, 2021 docket #27.

                Yong Fang
                Claim #1
                Amount allowed: $28,607.04
                Amended TFR Check amount: $20,314.88
  Case 15-41920       Doc 28     Filed 07/21/21 Entered 07/21/21 08:44:57            Desc Main
                                   Document     Page 2 of 2


               Shenzhen Zonoki Digital Technology Co Ltd.
               Claim #2
               Amount allowed: $733,414.50
               Amended TFR check amount: $520,823.80

       4. Pursuant to Bankruptcy Rule §347, the Trustee has stopped payment on checks
#60010, #60011, #60012, #60013, and #60014 and will remit a total of $541,138.68 into the
Court registry upon expiration of 90 days past the original check cut date.

        6. The Trustee hereby gives notice of deposit via electronic deposit dated July 21, 2021
in the amount of $541,138.68 to the court registry for these claims.

                                                     /s/Michelle H. Chow
                                                     Michelle H. Chow, Trustee
                                                     6318 E. Lovers Lane
                                                     Dallas, TX 75214
                                                     214-521-6627 p 214-320-2966 f
                                                     CHAPTER 7 TRUSTEE

                                  CERTIFICATE OF SERVICE

This certifies that a copy of the foregoing pleading has been served via first class mail, postage
prepaid, on all parties listed on the attached service list on July 21, 2021.

                                                     /s/Michelle H. Chow
                                                     Michelle H. Chow, Trustee



Creditor POC address (Claim #1 and #2) and per matrix:
Yong Fang (HK) Electronic Technology Co. Ltd.
12 Long’an Road, 2nd Industrial Zone, Shigu,
Tangxia, DongGuan, China 523729

Shenzhen Zonoki Digital Technology Co. Ltd.
1-3 Floor, Building B, No. 49, ShangXia Road,
Henggang Street, Longgang District, Shenzhen, China 518115
